[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT CITY OF NORWICH'S MOTION TO STRIKE
1. Motion to strike is denied as to count 1 of plaintiff's complaint. If the City of Norwich adopted an ordinance pursuant to Connecticut General Statutes section 7-163a, it should plead this as an affirmative defense. When the pleadings are closed, it can then file a motion for summary judgment.
2. Defendant City of Norwich's motion to strike plaintiff's second count which sounds in public nuisance is granted for the reason, not that Connecticut General Statutes section 52-557N(a)(1)(C) bars a count of nuisance but that the second count does not sound in public nuisance. It does not allege positive acts by the City of Norwich which created the situation. At most it sounds in negligence for failure to remove the snow and ice. The failure to correct a situation is not a positive act necessary for a public nuisance so as to avoid the exclusive remedy of Connecticut General Statutes section 13a-149.
VASINGTON, J.